Citation Nr: 0532330	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  03-04 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 30 percent for a bipolar 
disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Shah


INTRODUCTION

The veteran had active service from June 1973 to December 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2001 decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that continued the veteran's 
30 percent disability rating for a bipolar disorder.  The 
veteran perfected an appeal of this decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran's January 2003 VA Form 9 requested a hearing 
before a member of the Board at the local RO.  In July 2005 
the RO sent notice to the veteran that a Travel Board hearing 
for the veteran was scheduled on August 30, 2005, at the 
Pittsburgh, RO.  The letter was returned to the Pittsburgh, 
RO on August 4, 2005 because the veteran had moved to Newport 
News, Virginia.  The returned envelope notes the forwarding 
order had expired, but provides the veteran's current address 
in Virginia.  No action was taken to schedule the hearing at 
the RO closest to his new address.  

Pursuant to 38 C.F.R. § 20.700 (2005), a hearing on appeal 
will be granted to a veteran who requests a hearing and is 
willing to appear in person.   See also 38 C.F.R. § 20.704.  
As such, and in accordance with the veteran's request, the 
veteran must be provided an opportunity to present testimony 
before a member, or members, of the Board, at the local RO.  
If the veteran no longer desires such a hearing, a signed 
writing, to that effect, should be placed in the claims file.

For this reason, the Board finds that a remand is necessary 
to schedule a Travel Board hearing at the RO closest to the 
veteran's current address.  



Accordingly, this matter is REMANDED to the RO for the 
following:

The RO should take the necessary steps to 
schedule the veteran for Travel Board 
hearing before a Veterans Law Judge at the 
RO closest to his current residence.  If 
transfer of RO jurisdiction is necessary 
to accomplish this order, such action 
should be taken. 

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


